United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, MAIN OFFICE,
Long Island City, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1148
Issued: November 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 2, 2012 appellant filed a timely appeal of an April 11, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on October 26, 2010.
FACTUAL HISTORY
On October 26, 2010 appellant, then a 33-year-old letter carrier, filed a traumatic injury
claim alleging that she was picking up a bucket of mail that morning when her right hand slipped

1

5 U.S.C. § 8101 et seq.

and snapped backwards.2
January 1, 2011.3

She thereafter filed a claim for disability compensation on

In November 6 and 18, 2010 attending physician’s reports, Dr. Vaijinath M. Chakote, a
Board-certified internist, stated that appellant injured her right hand on October 26, 2010 after
she picked up a bucket of mail. He checked the “yes” box indicating that the injury resulted
from her federal employment.4 In a November 16, 2010 duty status report, Dr. Chakote
diagnosed injured right hand, wrist and thumb and recommended that appellant be placed on
modified duty.5
Dr. David W. Rabinovici, a neurologist, detailed in a December 21, 2010 report that
appellant was carrying a basket at work on October 26, 2010 when she nearly dropped it. As she
was grabbing hold of the basket with her right hand, appellant bent her thumb. On examination
of the right upper extremity, Dr. Rabinovici observed decreased pinprick and vibratory sensation
along the hand and forearm, positive Tinel’s signs at the wrist and elbow and shoulder pain. He
diagnosed injured right thumb.
OWCP informed appellant in a January 20, 2011 letter that additional evidence was
needed to establish her claim. It gave her 30 days to submit a medical report from a qualified
physician explaining how an October 26, 2010 work event caused or contributed to a diagnosed
condition.6
X-rays obtained by Dr. Chakote on December 2, 2010 exhibited degenerative joint
disease of the right finger, hand and wrist. He specified in a February 15, 2011 note that a
bucket of mail fell on appellant’s hand on October 26, 2010, which led to her condition and
necessitated physical therapy.7
In reports dated January 18, 2011, Dr. Rabinovici related that appellant experienced right
thumb, wrist, elbow and shoulder discomfort. An electromyogram (EMG) showed evidence of
chronic bilateral carpal tunnel syndrome while motor and sensory nerve conduction, F-wave and

2

Appellant did not immediately incur any lost time from work. Her supervisor signed a Form CA-16 on
October 26, 2010 authorizing urgent care. Multiple duty status reports and an attending physician’s report from that
day contained illegible signatures.
3

The case record contains several subsequent compensation claims.

4

Appellant also provided Dr. Chakote’s other attending physician’s reports for the period November 23, 2010 to
February 15, 2011. Except for the November 23, 2010 version, which mistakenly addressed a left hand injury, they
essentially duplicated the content of the earlier reports.
5

Appellant also provided Dr. Chakote’s other duty status reports for the period October 28, 2010 to
February 15, 2011. Except for the October 28, 2010 version, which mistakenly addressed a left hand injury, they
essentially duplicated the content of the earlier report.
6

OWCP pointed out that the claim was originally received as a simple, uncontroverted case resulting in minimal
or no lost time from work and payment was approved for limited medical expenses without formal adjudication.
7

The case record contains physical therapy records from January 28, 2011.

2

physical examination findings were within normal limits. Dr. Rabinovici advised that appellant
was unable to return to work in a February 13, 2011 status note.
Appellant recounted in a February 16, 2011 statement that she picked up a bucket of mail
to case on October 26, 2010 when it slipped from her grasp. She “went to catch it” and her
thumb “bent back.” Appellant remained symptomatic since the incident.8
By decision dated February 22, 2011, OWCP denied appellant’s claim, finding the
medical evidence insufficient to demonstrate that the accepted October 26, 2010 employment
incident caused or contributed to a right hand injury.
Appellant requested reconsideration on April 4, 2011. Her representative argued in an
April 5, 2011 memorandum that OWCP was obligated to pay for appellant’s initial medical care
and that the medical evidence established an industrial injury.
Dr. Chakote remarked in a January 29, 2011 note that appellant sustained a right hand
injury when she picked up a falling basket of mail on October 26, 2010. He reiterated the results
of the December 2, 2010 x-rays and Dr. Rabinovici’s January 18, 2011 EMG and nerve
conduction study. Dr. Chakote’s subsequent March 28, 2011 note stated that a bucket of mail
fell on appellant’s right hand.
In a February 15, 2011 follow-up report, Dr. Rabinovici examined appellant’s right arm,
observed tenderness to palpation and diagnosed mild carpal tunnel syndrome based on his
January 18, 2011 findings.9
On July 7, 2011 OWCP denied modification of the February 22, 2011 decision.
Appellant requested reconsideration on November 15, 2011. In a November 8, 2011
memorandum, counsel asserted that Dr. Chakote misdiagnosed appellant’s condition and that
new medical evidence established an industrial injury.
In September 28, 2011 reports, Dr. Pamela M. Levine, a Board-certified orthopedic
surgeon, related that a bucket of mail fell on appellant’s right hand on October 26, 2010. On
examination, she observed right wrist tenderness to palpation, decreased range of motion
(ROM), first, second and third digit pain and positive Watson’s and Finkelstein’s tests.
Dr. Levine diagnosed torn right scapholunate ligament and ruled out degenerative joint disease.
A September 29, 2011 right hand x-ray obtained by Dr. Franco G. Policaro, a Board-certified
diagnostic radiologist, was normal.
On April 11, 2012 OWCP denied modification of the July 7, 2011 decision.

8

Appellant later furnished additional factual statements.

9

Appellant also submitted an unsigned November 3, 2010 medical note and an illegible February 4, 2011 report
from Dr. Sairamachandra R. Kolla, a Board-certified physiatrist.

3

LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of reliable, probative and substantial evidence,10
including that she is an “employee” within the meaning of FECA and that she filed her claim
within the applicable time limitation.11 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.12
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.13
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.14
ANALYSIS
The case record supports that appellant caught a bucket of mail with her right hand on
October 26, 2010. Nonetheless, the Board finds that she did not establish her claim because the
medical evidence did not sufficiently demonstrate that the accepted employment incident was
causally related to a right hand injury.
Dr. Chakote’s reports from November 6, 2010 to February 15, 2011 indicated that
appellant sustained degenerative joint disease of the right finger, hand and wrist and attributed
the condition to picking up a falling basket of mail on October 26, 2010. However, subsequent
February 15 and March 28, 2011 notes specified that a bucket of mail fell on appellant’s right
hand. Inconsistent records from the same physician lack probative value.15 Moreover,

10

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

11

R.C., 59 ECAB 427 (2008).

12

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

13

T.H., 59 ECAB 388 (2008).

14

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

15

K.S., Docket No. 11-2071 (issued April 17, 2012); Cleona M. Simmons, 38 ECAB 814 (1987). See also
John W. Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment incident
described by the claimant caused or contributed to the diagnosed medical condition).

4

Dr. Chakote failed to pathophysiologically explain how the accepted October 26, 2010
employment incident caused or contributed to the diagnosed condition.16
In a December 21, 2010 report, Dr. Rabinovici reviewed appellant’s account of the
October 26, 2010 work event and conducted a physical examination. He later diagnosed carpal
tunnel syndrome in January 18 and February 15, 2011 reports based on EMG findings.
Dr. Rabinovici did not provide an opinion regarding causal relationship: he appeared to be
merely communicating appellant’s belief on the matter.17 Assuming arguendo that this
represented his opinion on causal relationship, he did not offer fortifying medical rationale.18
Dr. Levine stated in reports dated September 28, 2011 that a bucket of mail fell on
appellant’s hand. Following an examination, she diagnosed torn right scapholunate ligament.
Dr. Levine, however, did not discuss whether the October 26, 2010 employment incident that
was accepted by OWCP, namely catching a bucket of mail with her right hand, caused or
contributed to the diagnosed injury.19 In the absence of rationalized medical opinion evidence,
appellant failed to meet her burden of proof.20
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.21
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury in
the performance of duty on October 26, 2010.

16

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994). The Board also points
out that Dr. Policaro’s September 29, 2011 x-ray report did not support Dr. Chakote’s diagnosis.
17

See P.K., Docket No. 08-2551 (issued June 2, 2009) (an award of compensation may not be based on a
claimant’s belief of causal relationship).
18

George Randolph Taylor, 6 ECAB 986, 988 (1954).

19

See John W. Montoya, supra note 15. See also M.W., 57 ECAB 710 (2006); James A. Wyrick, 31 ECAB
1805 (1980) (medical opinions based on an incomplete or inaccurate history are of diminished probative value).
20

The Board adds that January 27, 2011 physical therapy records, an unsigned November 3, 2010 medical note,
and Dr. Kolla’s illegible February 4, 2011 report each lacked probative value. First, medical opinion is generally
given by a qualified physician. Charley V.B. Harley, 2 ECAB 208, 211 (1949). A physical therapist is not a
physician under FECA. 5 U.S.C. § 8101(2); Jennifer L. Sharp, 48 ECAB 209 (1996). Second, an unsigned report
cannot constitute competent medical evidence because one cannot determine whether the report was completed by a
qualified physician. See R.M., 59 ECAB 690, 693 (2008). Finally, an unreadable report lacks evidentiary weight.
Charlie McRae, Docket No. 98-1730 (issued February 22, 2000).
21

The Board notes that the employing establishment completed a Form CA-16 on October 26, 2010. See supra
note 2. A properly executed Form CA-16 creates a contractual obligation, which does not involve the employee
directly, to pay the cost of the examination or treatment, regardless of the action taken on the claim. See Elaine M.
Kreymborg, 41 ECAB 256 (1989). Although OWCP adjudicated and denied appellant’s traumatic injury claim, it
has not yet addressed the issue of medical reimbursement pursuant to the Form CA-16.

5

ORDER
IT IS HEREBY ORDERED THAT the April 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

